DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5-14, and 24-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 1, 6 and 25, one cannot determine relative from which perspective the back cavity angle is being measured.  One cannot determine if such is an inside or outside measurement. Further one cannot determine between which points a thickness on the top rail and face are to be measure and compared. The top rail for example has thicknesses front to back, inside to outside and diagonally.  As such, merely reciting a thickness without positively defining such a dimension with respect to a particular shape or feature of the element renders the scope of the claim indefinite. 
 	With respect to claim 6 24, 26 one cannot determine the relationship of “an apex” to the top cavity and to the top rail.  Here one cannot determine if such is intended to See Ex parte Miyazaki, 89 USPQ 2d 1207, 1217 (BPAI2008) (“[I]f a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. § 112, second paragraph as indefinite.”).
Claim Rejections - 35 USC § 103
Claim(s) 1, 3, 6-14, and 24-31 is/are rejected under 35 U.S.C. 102(a)(2)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wahl 2013/0331201. 
Shown in his annotated fig. 1C is the elements of claim 1; 

    PNG
    media_image1.png
    890
    1068
    media_image1.png
    Greyscale


Wahl does not discuss the magnitude of his angle between his top cavity wall and back cavity wall.  However, from fig. 1C on can determine that it is greater than 90 and less than 180 when viewed from the outside. Since the range of the claimed invention falls within the shown range by the applied art, the limitations of claim 1 and 25 would have been considered met or, in the alternative, would have been obvious.  
Alternatively, such changes in shape have been found to be obvious. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Additionally, there is a limitation of the size of the top rail be less than the thickness of the striking face. While from 1C the relative size of the top rail appears larger.  However, while Wahl does not appear to choose any exact fact thicknesses, he discusses the selection of such at [0193] and shows face thicknesses within the claimed range are known by incorporated reference 2011/0159981 in his table 1. In golf clubs the size of an element in its relative location are known result effective variables.  Brunski 9,011,266 is an example of such knowledge in that art at [0039] where he discusses the thin wall top portion of hollow club irons to “minimizing the average 
Claims 3, 6, 13, 14, 29 and 31 is interpreted as claim 1 above. In addition to the limitations of claim 1, claim 3 calls for the thickness of the top rail to be less than the strikeface (disclosed at [0084]), less than .070 inches or between .060 to .150 inches.  From a most broad interpretation of the such a limitation, the claim does not define how such a “thickness” is to be defined.  As such one can select any thickness on the top rail of Wahl such that it is less than the strikeface to meet the limitations of the claims.  Here, the claims do not define that this thickness is front to back, inside to outside or from one element to another. 
Alternatively, where a thickness could be defined between a top of the club and maybe the top cavity wall of the enclosed internal void, changes in size and thickness of club wall is known to change the durability and flex of a club at that point. Similarly to the selection of the angular shape of the club as set forth above, to have selected an apex below the top rail of .25 to 1.25 effectively rearranging the mass of the club and its durability would have been obvious to have selected the desired durability and weighting of the club head as set forth above with respect to KSR and Gardner.

With respect to claims 6 and 24, it further calls for some undefined apex of the top cavity to have the top cavity wall .25 to 1.25 inches below it. As set forth above, Wahl does not discuss the thickness of his top rail 106 to be able to clearly determine distances between the elements. However, from one perspective just like that of claim 3, no apex of the top rail is defined to limit an interpretation of the prior art to any particular point of the top rail.  This issue is additionally addressed in the grounds for rejection under 112 above.  To that extent on can either select a point or position the club such that a highest point on the top cavity wall is .24 to 1.25 inches below a point defined as the apex of the top rail in order to meet the recitations of the claims.   Alternatively, where an apex could be the very top of the club as shown in fig. 1C, from Table 2 at [0137], we see that relative dimension would be similar to the depth of element 150, H1 avg from about 5-25mm.  Such a size relationship that overlaps and meets the claimed distance range recited in claim 6. 
Claims 7, 8, 27 and 30 calls for the combination of a cascading sole (disclosed such as in fig. 14) that reads on Wahl as shown in the annotated drawing;

    PNG
    media_image2.png
    375
    742
    media_image2.png
    Greyscale

As to clams 9, 10, and 28, the claimed volume ranges for the internal volume is considered disclosed at [0050].
Fig. 1C is further considered to disclose claims 11 and 12 that call for the internal void to be behind 90% or more of the strikeface where the strikeface is considered to be defined from the top groove to the bottom groove. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Pierce whose telephone number is (571)272-44144414 and E-mail address is bill.pierce@USPTO.gov. 
If attempts to reach the examiner by telephone are unsuccessful, communication via email at the above address may be found more effective. Where current PTO internet usage policy does not permit an examiner to initiate communication via email, such are at the discretion of the applicant.  However, without a written authorization by 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me by responding to this inquiry by electronic mail. I understand that a copy of these communications will be made of record in the application file.” 

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/WILLIAM M PIERCE/Primary Examiner, Art Unit 3711